In a habeas corpus proceeding, order sustaining the writ and discharging the relator on the ground that he had been illegally sentenced as a second offender, for the reason that a commitment to the Institution for Male Defective Delinquents at Napanoch is not a prior conviction within the meaning of section 1941 of the Penal Law, reversed on the law, the writ dismissed, and the relator remanded to custody. {People ex rel. Mucciolo V. Snyder, 295 N. Y. 866.) Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.